Citation Nr: 0637821	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-27 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a duodenal ulcer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.  The veteran also claims to have served from June 1949 
to November 1952.  This period of service will be discussed 
in greater detail below.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

In October 2002, the RO received the veteran's claim of 
entitlement to service connection for a duodenal ulcer.  The 
August 2003 rating decision denied the claim, and he 
appealed.

The Board subsequently remanded the case in March 2005 for 
the purpose of scheduling the veteran for a personal hearing 
before a Veterans Law Judge.  Pursuant to the Board's remand, 
a hearing was conducted at the RO before the undersigned in 
September 2005.  A transcript of this hearing has been 
associated with the veteran's VA claims folder.  At the 
hearing, the veteran's representative moved to advance the 
case on the docket due to the veteran's age.  The motion was 
granted.  See 38 C.F.R. § 20.900(c) (2006).

The Board again remanded the case in October 2005 in attempt 
to verify the veteran's claimed period of service from June 
1949 to November 1952 and to secure service medical records 
covering the same period.  The Board also requested that the 
VA Appeals Management Center (AMC) attempt to obtain 
additional treatment records from the VA Medical Center 
(VAMC) in Newington, Connecticut.  After completing the 
additional development requested by the Board to the extent 
possible, the AMC denied the veteran's claim in a September 
2006 supplemental statement of the case (SSOC).  The case is 
now once again before the Board.  


FINDING OF FACT

The veteran was not shown to have a duodenal ulcer in service 
or for many years thereafter and it is not shown that his 
currently-diagnosed duodenal ulcer is otherwise related to 
service.


CONCLUSION OF LAW

A duodenal ulcer was neither incurred in nor aggravated by 
the veteran's military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a duodenal ulcer.  
He essentially contends that such condition began while 
serving in India during World War II and continued through 
his claimed period of service from 1949 to 1952 to the 
present day.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in June 2003 and March 2006 which were 
specifically intended to address the requirements of the 
VCAA.  The June 2003 letter from the RO specifically notified 
the veteran that to support a claim for service connection, 
the evidence must show an "injury in military service or a 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease;" 
a "current physical or mental disability;" and a 
"relationship between your current disability and an injury, 
disease, or event in service" (emphasis in original).

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the March 
2006 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including records from "State or 
local governments, private doctors and hospitals, or current 
or former employers."  This letter also notified the veteran 
that VA would assist him "by providing a medical examination 
or getting a medical opinion if we decide it's necessary to 
make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The March 2006 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that are not in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the June 2003 letter instructed the veteran to 
provide "the name of the person, agency, or company who has 
relevant records;" "the address of this person, agency, or 
company;" "the approximate time frame covered by the 
records;" and "the condition for which you were treated, in 
the case of medical records" (emphasis in original).  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The June 2003 letter instructed the veteran to "tell us 
about any additional information or evidence that you want us 
to try to get for you."  The Board believes that this 
request substantially complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim, although partial VCAA notice was provided by 
the June 2003 letter.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  In the instant case, the veteran was provided with VCAA 
notice via the June 2003 and March 2006 VCAA letters.  His 
claim was then readjudicated in the September 2006 SSOC, 
after he was provided with the opportunity to submit evidence 
and argument in support of his claim and to respond to the 
VCAA notice(s).  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the Board's denial of 
service connection herein.  In other words, any lack 
advisement as to those two elements is meaningless, because a 
disability rating and effective date are not, and cannot be, 
assigned in the absence of service connection.  The veteran's 
claim of entitlement to service connection was denied based 
on element (3), the relationship between his disability and 
period of service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to this crucial element.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records for 
the veteran's period of service from May 1943 to January 
1946, VA treatment records (including records from the 
Newington VAMC from the 1960s), records from Holyoke Hospital 
(also from the 1960s), and records from the Holyoke Soldiers' 
Home from the 1950s and 60s.  

As noted above, the veteran claims to have served an 
additional period of active duty from June 1949 to November 
1952.  He has submitted an "Honorable Discharge" 
certificate showing service in the Army of the United States 
during this time frame.  The Board's October 2005 remand 
directed the AMC to verify this additional period of service 
and obtain service medical records covering such period from 
the appropriate repository.  Pursuant this request, the AMC 
attempted to obtain such records from the National Personnel 
Records Center (NPRC).  That organization, however, indicated 
that such records were unavailable and were likely destroyed 
in 1973 fire.  It therefore appears that additional attempts 
to obtain these records would be futile and would only serve 
to delay resolution of this appeal.  See 38 U.S.C. § 5103A(2) 
[VA is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim]; see also Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile].

The AMC also attempted, pursuant to the Board's remand 
instructions, to obtain pre-1960 records from the Newington 
VAMC.  In response to the AMC's request, the Newington VAMC 
submitted records for the veteran from the 1960s on, but no 
records prior to that time were obtained and it appears that 
such do not exist.  Therefore, the Board will proceed to 
evaluate the claim on the evidence currently of record.  The 
veteran and his representative have not identified any other 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a hearing before the 
undersigned in September 2005.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including duodenal ulcers, 
when manifested to a compensable degree within the initial 
post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).


Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2006).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth 
v. West, 13 Vet. App. 117, 120 (1999), the Court stated that 
in Savage it had clearly held that 38 C.F.R. § 3.303 does not 
relieve the claimant of his burden of providing a medical 
nexus.

Analysis

At the outset of its discussion, the Board again notes that 
the veteran's service medical and personnel records for his 
claimed period of active duty from June 1949 to November 1952 
are missing and are presumed to have been destroyed in the 
July 1973 fire at the NPRC.  Service medical records for the 
veteran's first period of service have, however, been 
obtained.  

Since VA has been unable to obtain the veteran's service 
medical records for his claimed second period of service, it 
has a heightened duty to explain its findings and 
conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
The Board's analysis of the veteran's claim is undertaken 
with this duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

As noted above, service connection requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
(1) and (2).  See Hickson, supra.

The record is replete with diagnoses of a duodenal ulcer.  
The first Hickson element has clearly been satisfied.

The key question in this case is the second Hickson element, 
that of in-service incurrence of disease or injury.  

Service medical records from his first period of service are 
completely negative for complaint, treatment, or diagnosis of 
a duodenal ulcer or other gastrointestinal malady.  On 
separation from service in January 1946, the veteran's 
abdominal wall and viscera were found to be within normal 
limits.

Although the veteran's service medical records for his 
claimed second period of service were apparently destroyed in 
the 1973 NPRC fire, the evidence in the file indicates that 
the veteran's ulcer condition did not become manifest until 
1959.  This is after the end of the one year presumptive 
period after service, which according to the veteran ended in 
November 1952.   

Crucially, a VA examination conducted in April 1956 also 
failed to note the presence of a duodenal ulcer, and instead 
found that the veteran's digestive system was within normal 
limits.

The veteran claims to have been treated for his ulcer 
condition shortly after this period of service at the 
Newington VAMC.  As indicated in the Board's VCAA discussion 
above, however, the earliest treatment records from this 
facility are from the 1960s, many years following the 
veteran's discharge.  Moreover, the available Newington 
records fail to note a past history of a duodenal ulcer prior 
to 1960 even by the veteran's own report.  The past medical 
history provided in the Newington records notes initial 
treatment for a duodenal ulcer in 1960.  

Treatment records from Holyoke Hospital dated in February 
1967 note that the veteran was treated for gastrointestinal 
bleeding secondary to an ulcer in 1959, 1963, and 1965.  No 
earlier date for treatment or diagnosis of an ulcer was 
noted.

Treatment records from the Holyoke Soldiers' Home appear to 
confirm that the onset of the veteran's ulcer condition was 
in 1959-60, as was indicated by records from the Newington 
VAMC and Holyoke Hospital.  While the veteran was treated for 
a wide array of maladies at the Soldiers' Home from 1952 to 
1956, an ulcer condition was not among them.  The next 
available treatment record from the Soldiers' Home, dated in 
1965, noted that the veteran was first treated for an ulcer 
in 1960.  

In short, the available medical evidence indicates that the 
veteran's duodenal ulcer was first diagnosed and treated in 
1959 or 1960, many years after his discharge from service.  
No  treatment for this condition is noted before that time.  

The only evidence in the veteran's favor emanates from the 
veteran himself.  Although the Board does not necessarily 
doubt the veteran's sincerity in pursuing his claim, it finds 
his recent statement concerning treatment for an ulcer 
condition in the early 1950s to be lacking probative value in 
light of numerous medical records, referred to above, which 
show that the ulcer initially manifested in 1959-60, a number 
of years after service.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].  

In short, there is no objective medical evidence of an ulcer 
in service or for a number of years thereafter.  The second 
Hickson element has therefore not been met and the veteran's 
claim fails on that basis.

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  

There is no competent medical opinion of record which relates 
the veteran's duodenal ulcer to his period of service.  
In absence of any evidence that the veteran incurred an ulcer 
condition in service or within the initial post-service year, 
such opinion would be a manifest impossibility.

The only evidence which serves to connect the veteran's 
duodenal ulcer with his military service is the veteran's own 
statement.  It is now well settled, however, that lay persons 
without medical training, such as the veteran, are not 
qualified to render medical opinions regarding matters such 
as determinations of etiology, which call for specialized 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (2005) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The veteran's 
statements regarding medical nexus are accordingly lacking in 
probative value.

The Board is also aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  As discussed above, there is 
no objective indication of an ulcer for seven years following 
his second claimed period of service.  To the extent that the 
veteran contends that he had ulcer symptomatology during that 
period of time, as discussed in some detail above the 
objective medical evidence in the file clearly indicates that 
such symptoms started in 1959-60, and not shortly after 
service as is contended by the veteran.  The Board places 
little weight of probative value on the veteran's statements.  

In any event, supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.

In short, for reasons expressed immediately above, Hickson 
element (3) also has not been met.  The veteran's claim fails 
on that basis as well.  The benefit sought on appeal is 
accordingly denied.  


ORDER

Service connection for a duodenal ulcer is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


